UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7702



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY DION CAMPBELL,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    W. Earl Britt, Senior
District Judge. (CR-00-88; CA-05-551-5-BR)


Submitted: May 16, 2006                          Decided: May 19, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Dion Campbell, Appellant Pro Se.   Kenneth Fitzgerald
Whitted, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony   Dion   Campbell   seeks     to    appeal   the    district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.           28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this standard by

demonstrating   that   reasonable     jurists    would     find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Campbell has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     DISMISSED




                                - 2 -